DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Ye (US20200180687A1).
Ye discloses an electronic brake system (EBS) includes the control unit having a processor circuit and that is constructed or arranged to control operation of the master cylinder. An EPS is provided include a processor circuit or sensor and motor that is constructed or arranged to measure motion and torque of a steering column of the vehicle. The brake circuits are determined by the EBS during driver braking has failed causes to steering of the vehicle to deviate towards a front wheel side that has brake torque. A yaw torque value is calculated in processor circuits or introduced by a driver braking with functioning brake circuit is based on a steer wheel angle. A steer wheel torque request is calculated in the processor circuit is define a steer wheel torque or angle needed to counter the yaw torque value. The steer wheel torque request is sent to the EPS is provided a driver steer recommendation to compensate for the steering deviation.
In regards to claim 1, Ye either individually or in combination with other prior art fails to teach or render obvious a processor configured to : calculate anticipated yaw of the vehicle, anticipated steering torque of the vehicle, and anticipated deceleration of the vehicle, which are associated with operation of the brakes; compare between the anticipated yaw and actual yaw of the vehicle, between the anticipated steering torque and actual steering torque of the vehicle, and between the anticipated deceleration and actual deceleration of the vehicle; and calibrate the brakes by adjusting the stored brake characteristic parameters of each of the brakes in response to a yaw difference between the anticipated yaw and the actual yaw of the vehicle, a steering torque difference between the anticipated steering torque and the actual steering torque of the vehicle, and a deceleration difference between the anticipated deceleration and the actual deceleration of the vehicle.
In regards to claim 16, Ye either individually or in combination with other prior art fails to teach or render obvious calculating anticipated yaw of the vehicle, anticipated steering torque of the vehicle, and anticipated deceleration of the vehicle, which are associated with operation of a plurality of brakes, wherein each of the brakes is configured to apply individual braking to a respective one of the vehicle wheels; comparing between the anticipated yaw and actual yaw of the vehicle, between the anticipated steering torque and actual steering torque of the vehicle, and between the anticipated deceleration and actual deceleration of the vehicle; and calibrating the brakes by adjusting brake characteristic parameters of each of the brakes, stored in memory for controlling each of the brakes, in response to a yaw difference between the anticipated yaw and the actual yaw of the vehicle, a steering torque difference between the anticipated steering torque and the actual steering torque of the vehicle, and a deceleration difference between the anticipated deceleration and the actual deceleration of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662